COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
  Mark A. Beall,                                                No. 08-16-00213-CV
                                                §
                        Appellant,                                Appeal from the
                                                §
  v.                                                         County Court at Law No. 2
                                                §
  Central City Austin Church,                                 of Travis County, Texas
                                                §
                        Appellee.                            (TC# C-1-CV-16-004298)
                                            §
                                          ORDER




       Pending before the Court is Appellant’s motion to recognize an unreliable and discredited

witness. In the motion, Appellant challenges the veracity of a witness. The motion is denied. The

Court will review the issues presented on appeal under the appropriate standards of review and

based on the appellate record.



               IT IS SO ORDERED this 3rd day of May, 2017.


                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.